                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   NORTHERN DIVISION
                                     No. 2:18-CV-31-BO

DANIEL FELIX and CHRISTINE HUTTEN,                    )
                                                      )
              Plaintiffs,                             )
                                                      )
       V.                                             )              ORDER
                                     )
UNITED STATES ATTORNEY GENERAL,      )
FEDERAL EMERGENCY MANAGEMENT         )
AGENCY, NATIONAL FLOOD INSURANCE     )
PROGRAM, IAT INSURANCE GROUP,        )
OCCIDENTAL FIRE AND CASUALTY         )
COMPANY OF NORTH CAROLINA,           )
DAYID PIRRUNG, and SERVICE INSURANCE )
COMPANY,                             )
                                     )
          Defendants.                )


       This matter is before the Court on defendants' motion to dismiss improperly named

defendants [DE 17] and plaintiffs' motion for discovery [DE 21]. These matters are ripe for

disposition. For the following reasons, defendants' motion to dismiss improperly named

defendants [DE 17] is GRANTED and plaintiffs' motion for discovery [DE 21] is DENIED

WITHOUT PREJUDICE.

                                          BACKGROUND

       In 2007, plaintiffs obtained flood insurance from defendant Service Insurance Company

("Service"). [DE 1,   ~   1]. The Standard Flood Insurance Policy ("SFIP") that plaintiffs obtained

was written by the Federal Emergency Management Agency ("FEMA") in accordance with the

National Flood Insurance Program.

       In October 2016, plaintiffs' home in Frisco, North Carolina was damaged by flooding

caused by Hurricane Matthew. [DE 1, ~ 5]. Plaintiffs reported the loss in February 2017, claiming
losses of $62,3 89 .51. Id. Defendant Service determined, effectively, that the first floor of plaintiffs'

home was not above the area's base flood level and therefore not covered by the SFIP. Id.

Defendant Service paid plaintiffs $21,284.33 for the losses they claim are covered by the SFIP. Id.

        In July 2018, plaintiffs brought breach of contract claims against the United States Attorney

General, FEMA, the National Flood Insurance Program, IAT Insurance Group ("IAT"), Occidental

Fire and Casualty Company of North Carolina ("Occidental"), David Pirrung, and Service. [DE

l]. Defendants IAT, Occidental, and David Pirrung have moved to dismiss under Rule 12(b)(6) on

the grounds that they were improperly named as defendants. [DE 17]. Plaintiffs have since moved

for discovery, requesting that the Court issue certain subpoenas. [DE21].

                                             DISCUSSION

        When considering a motion to dismiss under Rule 12(b)(6), "the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). A complaint must

state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). Facial plausibility means that the court can "draw the reasonable inference that the

defendant is liable for the misconduct alleged," as merely reciting the elements of a cause of

action with the support of conclusory statements does not suffice. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). The court need not accept the plaintiffs legal conclusions drawn from the facts,

nor need it accept unwarranted inferences, unreasonable conclusions, or arguments. Philips v.

Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Prose plaintiffs are entitled to have

their pleadings construed liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007) ("A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must




                                                    2
be held to less stringent standards than formal pleadings drafted by lawyers." (internal quotation

marks omitted)).

       Plaintiffs have not alleged sufficient facts to state a claim upon which relief can be

granted as to defendants Occidental, IAT, or David Pirrung. Occidental is the plaintiffs' current

flood insurer, having issued the SFIP that took effect in October 2017. [DE 17-2]. Occidental

was not, however, plaintiffs' insurer at the time of the losses caused by Hurricane Matthew in

2016. The Fourth Circuit requires insureds bringing claims against their insurers to be in privity

of contract with those insurers. Battle v. Seibels Bruce Ins. Co., 288 F}d 596, 603 (4th Cir.

2002).' Because Occidental did not become plaintiffs' insurer until October 2017, plaintiffs are

not in privity of contract with defendant Occidental, and cannot state actionable claims against it.

Thus, plaintiffs' claims against defendant Occidental must be dismissed.

       Similarly, plaintiffs are not in privity of contract with defendant IAT. IAT is the parent

company of both Service and Occidental. The proper defendant in this suit is Service, the insurer

who issued the SFIP that was in effect at the time of plaintiffs' loss. Plaintiffs have not alleged

the kind of agency relationship between Service and IAT that could create privity between

plaintiffs and IAT. See, Battle, 288 F.3d at 603. As such, plaintiffs have not alleged sufficient

facts to support its claims against defendant IAT, and those claims must be dismissed.

       As to defendant David Pirrung, the president of both Service and Occidental, plaintiffs

have not specifically alleged any wrongdoing at all. Simply including Mr. Pirrung in the case

caption and including the same allegations against him as against the corporate defendants is

insufficient to survive a Rule 12(b)(6) motion. Thus, the claims against defendant Pirrung must

be dismissed. As plaintiffs have not alleged sufficient facts to state any actionable claims against

defendants Occidental, IAT, or David Pirrung, defendants' motion to dismiss is granted.



                                                  3
       Plaintiffs have also filed a motion for discovery, requesting that the Court issue

subpoenas of certain documents. Defendants did not respond. Defendant Service has filed an

answer to plaintiffs' complaint, and plaintiffs' claims against Service can go forward. In

accordance with Federal Rules of Civil Proced:ure 16 and 26, the parties will have the

opportunity to discuss a discovery plan and subpoena documents. There is no need at this stage

for the Court to issue any subpoenas, so plaintiffs' motion for discovery is premature and denied

without prejudice.

                                         CONCLUSION

       For the reasons discussed above, defendants' motion· to dismiss improperly named

defendants [DE 17] is GRANTED and plaintiffs' motion for discovery [DE 21] is DENIED

WITHOUT PREJUDICE.



SO ORDERED,      this~ day of October, 2018.




                                             T RRENCE W. BOYLE
                                             CHIEF UNITED STATES DIS




                                                 4
